Citation Nr: 1620900	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-12 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for postoperative herniated nucleus pulposus, L5-S1 (lumbar spine disability).  

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.   

3.  Entitlement to service connection for cervical spine disability to include as secondary to the service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2009, February 2010, and June 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The higher rating issues were previously remanded by the Board in May 2014 for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the Board remand including the provision of a VA medical examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2014 and April 2016, the Veteran, through his representative, submitted a waiver of initial consideration by the AOJ of evidence received into the record since the last supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2015).

In October 2014, the Veteran filed a claim for a temporary total rating for surgery on the service-connected back disability.  It is not clear if the AOJ adjudicated this claim.  Thus, this claim is referred to the AOJ for appropriate action.  

The issue of service connection for cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.








FINDINGS OF FACT

1.  The service-connected postoperative herniated nucleus pulposus, L5-S1 is not manifested by ankylosis of the lumbar spine or incapacitating episodes lasting a duration of at least 6 weeks during a 12 month period.  

2.  The service-connected right leg radiculopathy is productive of mild incomplete paralysis or impairment, not moderate, moderately-severe or severe incomplete paralysis or complete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability evaluation in excess of 40 percent for the service-connected postoperative herniated nucleus pulposus, L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for an initial disability evaluation in excess of 10 percent for the service-connected right leg radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in April 2009 which was issued prior to the RO decision in July 2009.  Additional letters were issued in November 2009 and November 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

The Veteran's claim for a higher disability evaluation for right radiculopathy is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  Service treatment records are associated with the file.  VA treatment records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In November 2012, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.  

The Veteran underwent VA examinations in May 2009 and July 2014 to obtain medical evidence as to the nature and severity of service-connected lumbar spine disability and right radiculopathy.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the Veteran's service-connected disabilities.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.   

2.  Increased Rating: Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

3.  Analysis: Increased Rating for Lumbar Spine Disability

The Veteran asserts that a higher disability rating is warranted for the service-connected postoperative herniated nucleus pulposus, L5-S1.  The 40 percent rating currently assigned to the service-connected lumbar spine disability has been in effect since May 1, 1991.  The 40 percent rating has become protected.  See 38 C.F.R. § 3.951(b) (2015) ("A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes...will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.").  Notably, in Murray v. Shinseki, 24 Vet. App. 420 (2007), the Court stated that after a rating for a particular disability has become protected, VA is required to discuss 38 C.F.R. § 3.951(b)  in any subsequent adjudication involving that disability, regardless of the extent of protection afforded by that regulation.  Id.  at 424.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability.    

Under Diagnostic Codes 5235, in order for a 50 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire thoracolumbar spine.  In order for a 100 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

The medical evidence of record does not document unfavorable ankylosis of the spine.  The VA examinations dated in May 2009 and July 2014 and the VA treatment records establish that the Veteran has limited motion of the lumbar spine, but there were no findings of ankylosis.  There are no examination findings of ankylosis.  Thus, on this basis, a higher rating is not warranted under Diagnostic Codes 5235 to 5242.

The rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  In any event, additional functional limitation warranting a higher evaluation is not been shown.  The July 2014 VA examination report indicates that the VA examiner opined that the pain, weakness, fatigability, or incoordination does not significantly limit functional ability during a flare-up or if the joint is used repeatedly over a period of time, and there was no additional functional limitations with repetitive range of motion.  The Board finds that the 40 percent rating assigned to the lumbar spine disability contemplates the functional loss due to pain, weakness, fatigability, or incoordination caused by the lumbar spine disability.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

A higher rating is not warranted under Diagnostic Code 5243.  The evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  The July 2014 VA examination report indicates that the Veteran did not have any incapacitating episodes of intervertebral disc syndrome in the past 12 months.  The May 2009 VA examination report indicates that the Veteran denied having incapacitation due to the lumbar spine disability.  The VA treatment records do not serve to document any incapacitating episodes.  The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Thus, the Board finds that a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The Board also considered whether the service-connected lumbar spine disability causes a separate neurological disability and if so, the Board must evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code. 38 C.F.R. § 4.71a . 

Service connection is in effect for radiculopathy of the right lower extremity and this issue is discussed below.  The Board finds that the weight of the competent and credible evidence shows that the service-connected lumbar spine disability is not manifested by a separate neurological manifestation of the left lower extremity.  Left radiculopathy was not detected on EMG or nerve conduction studies.  The VA peripheral nerve examination in May 2009 and July 2014 indicate that there were no neurological manifestations in the left lower extremity that were related to the service-connected lumbar spine disability.  VA treatment records dated in 2011 indicate that there as probable left lower extremity radiculopathies but this was not confirmed on EMG, nerve conduction studies or VA examinations in 2014.  Thus, a separate rating for neurologic manifestations of the left lower extremity is not warranted.

The evidence preponderates against the claim for a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability and the appeal is denied.

4.  Analysis:  Increased Initial Rating for Right Radiculopathy

A February 2010 rating decision granted service connection for radiculopathy of the right lower extremity and an initial 10 percent disability rating was assigned from September 22, 2009.  The Veteran contends that a higher rating should be assigned to the right lower extremity radiculopathy.   

After a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the service-connected right radiculopathy.  The weight of the evidence shows that the service-connected right radiculopathy is productive of no more than mild impairment or mild incomplete paralysis. 

A November 2008 VA neurologic clinic record indicates that there was radicular pain on right straight leg raise.  There was right calf wasting, mild weakness in the right extensor hallucis longus and on plantar flexion, and decreased sensation right L5-S1 distribution.  A November 2008 VA physical medicine rehabilitation records indicates that there was 4+/5 muscle strength in the lower extremities.  

VA neurology clinic records dated in January 2009 indicate that on physical exam, right straight leg raise evoked radiating pain in posterior right thigh.  On exam, the Veteran had a slightly antalgic gait.  There was mild weakness on right foot/ankle plantar flexion.  There was no definite focal weakness.  There was mild right calf wasting and normal limb tone.  Reflexes were 1+ (deep tendon reflexes) except for trace right ankle jerk.  Sensory exam revealed decreased vibratory sensation in the right great toe.  There was decreased light touch in the non-dermatomal distribution of the right leg.  The impression was chronic low back pain post-laminectomy with low grade right S1-L5 radiculopathy secondary to lumbosacral degenerative joint disease and disc disease with modest clinical response to gabapentin.  

A December 2009 VA peripheral nerve examination report indicates that the Veteran reported having pain and weakness in the right leg with numbness and tingling in the toes.  Motor examination revealed that there was 4/5 muscle weakness in the knee and thigh on the right on extension and flexion.  The affected nerve was the S1 nerve root.  Sensory examination revealed decreased pain in the toes and foot, and the pain wraps around from the lateral ankle to the medical calf.  The affected nerve was the S1 nerve root.  There was no muscle atrophy, abnormal muscle tone, or tremors or tics.  The Veteran had an antalgic gait.  The diagnosis was right S1 radiculopathy.  The VA examiner indicated that the nerve conduction studies in December 2008 showed right S1 radiculopathy and the clinical findings were consistent with this impression. 

VA treatment records show that the Veteran underwent physical therapy and pain management for chronic low back pain and the right radiculopathy.  He took Gabapentin.   A January 2013 VA treatment record indicates that the lumbar radiculopathy was stable.  A May 2014 EMG report indicates that there was no evidence of lumbar radiculopathy but there was mild peripheral neuropathy unchanged from 2011.

The July 2014 VA examination report indicates that the right lower extremity radiculopathy is manifested by severe intermittent pain, moderate paresthesias and dysesthesias, and moderate numbness which is productive of mild incomplete paralysis.  There was decreased sensation in the right thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5) areas on light touch.  There were no trophic changes.  Gait was normal.  The July 2014 VA examiner opined, after review of the medical records and medical findings and examination of the Veteran, that the right radiculopathy was productive of mild impairment or mild incomplete paralysis, and the Veteran had incomplete paralysis of the right extremity popliteal (common peroneal) nerve and the paralysis was mild.  

The Board finds the July 2014 VA medical opinion to have great evidentiary weight as the opinion reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder including the Veteran's medical history, diagnostic test reports, and treatment records showing treatment for the right radiculopathy; considered the Veteran's report of symptoms; and examined the Veteran before rendering the medical opinion.  The VA examiner noted that the Veteran also had a diagnosis of peripheral neuropathy and was on Gabapentin.  The VA examiner concluded that the service-connected right radiculopathy was productive of mild impairment.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  The VA examiner has the skill and medical expertise to provide a medical opinion as to the severity of the radiculopathy.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  As such, the Board finds the VA medical opinion to have great probative weight.

The Board finds that the weight of the evidence shows that the service-connected right radiculopathy is productive of no more than mild impairment.  The weight of the evidence does not show moderate, moderately-severe or severe incomplete paralysis or impairment.  The evidence does not demonstrate complete paralysis of the affected nerve.  The weight of the competent and credible evidence does not establish foot drop on the right.  The Board concludes that the weight of the evidence supports no more than the 10 percent rating that is currently assigned for the service-connected the right radiculopathy. 

As such, the Board concludes that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent under Diagnostic Code 8520 for the right radiculopathy.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased disability rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

5.  Extraschedular and Other Considerations

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected lumbar spine disability and right radiculopathy.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected lumbar spine disability and the right radiculopathy are adequate in this case.  The Veteran's primary low back symptoms include limitation of motion and pain which are contemplated in the schedular rating that is assigned and through consideration of 38 C.F.R. §§ 4.40, 4.45, and addressing the relevant case law.  The rating criteria for spine disabilities reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the lumbar spine disability, the assigned schedular evaluation is adequate. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected right radiculopathy is adequate in this case.  The Veteran's primary symptoms include radiating pain, diminished sensation, and numbness, all of which have been specifically contemplated in the schedular rating that is assigned.  Moreover, the schedular rating criteria provide that a higher rating is available if the totality of the Veteran's symptomatology causes more severe incomplete paralysis or complete paralysis.  The rating criteria under Diagnostic Code 8520 reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the right lower extremity radiculopathy, the assigned schedular evaluation is adequate and referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable on account of the lumbar spine disability and the right radiculopathy.  Thus, the Board finds that Rice is inapplicable.

ORDER

A disability rating in excess of 40 percent for the service-connected lumbar spine disability is denied. 

An initial disability rating in excess of 10 percent for the service-connected right radiculopathy is denied. 


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  

Regarding the issue of service connection for cervical spine disability as secondary to the service-connected lumbar spine disability and right radiculopathy, there is competent evidence that the service-connected lumbar spine disability and right radiculopathy may aggravate the cervical spine disability.  In a December 2014 medical opinion, the Veteran's private neurosurgeon, Dr. Maurer, stated that there was little question that there was some limitation to the Veteran's mechanical lumbar capabilities secondary to the Veteran's longstanding injury to the lumbar spine.  Dr. Maurer indicated that as to whether the lumbar spine is directly correlated with the cervical issue, that is a question that is frequently raised and the scientific data is "choppy."  Dr. Maurer indicated that the rotational capability of the spine once damaged in one area does place some degree of additional strain on the only other rotational capability in the spine, in this case the cervical spine, and there is some probable direct physiologic correlation between the Veteran's lumbar spinal injury and some component of his progression in the cervica1 spine over the years.  Dr. Maurer stated that the prior injury in the lumbar spine does have some potential physiologic support for change in the cervical spine over time although certainly it is not the sole and total cause of such arthritic progression over the years.  Dr. Maurer indicated that he was not able to assess the specific percentage of involvement and this was a very detailed event that needs to be done by a formal durability evaluation and a disability specialist.  

The Veteran was afforded a VA examination of the cervical spine in June 2015.  The VA examiner opined that it was less likely than not that the lumbar spine disability caused the cervical spine disability.  However, the VA examiner did not provide a medical opinion as to whether the service-connected lumbar spine disability aggravated the cervical spine disability, and if so, the extent of the aggravation.  In light of the evidence of possible aggravation, the Board finds that a remand for an addendum VA medical opinion is necessary to obtain clarification of the medical opinion.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA examiner who conducted the June 2015 VA spine examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion on the following questions:

Is it at least as likely as not (50 percent probability or more) that the cervical spine disability was caused or aggravated by (i.e., permanently worsened in severity beyond a normal progression) the service-connected lumbar spine disability and right radiculopathy?  If the examiner finds that the cervical spine disability is aggravated by a service-connected disability, the examiner should indicate the degree of disability due to the aggravation.  Attention is invited to the December 2014 medical opinion by the neurosurgeon Dr. Maurer.  

The VA opinion should include a fully supported rationale.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report, and explain the basis for the inability to offer an opinion. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, schedule the Veteran for such an examination.
 
2.  Thereafter, readjudicate the claim for service connection for cervical spine disability on a direct and secondary basis in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive supplemental statement of the case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


